       Case 7:20-cv-00317 Document 48 Filed on 05/19/21 in TXSD Page 1 of 4
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                       May 19, 2021
                               UNITED STATES DISTRICT COURT
                                                                                                    Nathan Ochsner, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,                               §
                                                        §
            Plaintiff,                                  §
                                                        §
VS.                                                     §          CIVIL ACTION NO. 7:20-cv-00317
                                                        §
3.3921 ACRES OF LAND in STARR                           §
COUNTY, TEXAS, et al.,                                  §
                                                        §
           Defendants.                                  §

                                                   ORDER

        The Court now considers the “Unopposed Motion to Dismiss the Unknown Heirs of

Andres Hinojosa, the Unknown Heirs of Juan Antonio Silva, the Unknown Heirs of Lucila Silva

Cantu, and the Unknown Heirs of Eloy Silva” filed by the United States on May 4, 2021. 1 The

Court also considers the notices of disclaimer2 and the unopposed motion to add Araceli Garcia

Silva3 filed by the United States. Because the motions are unopposed, the Court considers them

as soon as practicable.4

      I. LEGAL STANDARD

        Pursuant to Federal Rule of Civil Procedure (Rule) 71.1(c)(3), “before any hearing on

compensation, the Plaintiff must add as defendants all those persons who have or claim an

interest and whose names have become known or can be found by a reasonably diligent search of

the records, considering both the property’s character and value and the interests to be acquired.”



1
  Dkt. No. 44.
2
  Dkt. Nos. 42 & 47.
3
  Dkt. No. 45.
4
  LR7.2 (“Motions without opposition and their proposed orders must bear in their caption ‘unopposed.’ They will
be considered as soon as it is practicable.”).

1/4
       Case 7:20-cv-00317 Document 48 Filed on 05/19/21 in TXSD Page 2 of 4




A plaintiff may add all other defendants by designating them as “Unknown Owners.”5 Rule

71.7(d) governs notice requirements for added defendants.6 Further, Rule 71.1(i)(2) provides that

the Court “may at any time dismiss a defendant who was unnecessarily or improperly joined.”7

      II. ANALYSIS

             a. Motion to Add Party Defendant

         In the United States’ motion, it seeks to add Araceli Garcia Silva as a party Defendant in

this case.8 In support of its request, the United States provides that Araceli Garcia Silva holds an

ownership interest in the Subject Property which she inherited from her late husband, Eloy

Silva.9 Based on this, the Court finds that the United States meets the criteria under Rule

71.1(c)(3) to add Araceli Garcia Silva as a Defendant through this motion. Accordingly, the

Court GRANTS the United States’ motion10 and ADDS Araceli Garcia Silva as a party

defendant in this case. The Court further ORDERS the United States to serve Araceli Garcia

Silva or provide good cause for its failure to do so by June 4, 2021.

             b. Motion to Dismiss Parties

         In its motion to dismiss, the United States seeks to dismiss the Unknown Heirs of Andres

Hinojosa, the Unknown Heirs of Juan Antonio Silva, the Unknown Heirs of Lucila Silva Cantu,

and the Unknown Heirs of Eloy Silva.11 The United States first seeks to dismiss the Unknown

Heirs of Andres Hinojosa as the only interest in the Subject Property held by the Unknown Heirs

of Andres Hinojosa strictly pertain to “oil, gas, and other minerals” and is thus unaffected by this



5
  Fed. R. Civ. P. 71.1(c)(3).
6
  Fed. R. Civ. P. 71.1(c)(4); see Fed. R. Civ. P. 71.1(d).
7
  FED. R. CIV. P. 71.1(i)(2); see id. advisory committee’s note to 1951 amendment (“[T]he court may at any time
drop a defendant who has been unnecessarily or improperly joined as where it develops that he has no interest.”).
8
  Dkt. No. 45.
9
  Id. at 2, ¶¶ 3–4 (citing Dkt. No. 45-1).
10
   Dkt. No. 45.
11
   Dkt. No. 44.

2/4
       Case 7:20-cv-00317 Document 48 Filed on 05/19/21 in TXSD Page 3 of 4




taking.12 On this basis, the Court agrees that the Unknown Heirs of Andres Hinojosa is

unnecessarily and improperly named as a party in this case and should be dismissed.

         The United States also seeks to dismiss the Unknown Heirs of Juan Antonio Silva, the

Unknown Heirs of Lucila Silva Cantu, and the Unknown Heirs of Eloy Silva.13 In support of its

motion, the United States provides that all living heirs of Juan Antonio Silva, Lucila Silva Cantu,

and Eloy Silva have been identified and added as parties to this suit. 14 On this basis, the Court

agrees that the Unknown Heirs of Juan Antonio Silva, the Unknown Heirs of Lucila Silva Cantu,

and the Unknown Heirs of Eloy Silva are unnecessarily and improperly named as parties in this

case and should be dismissed.

         For the foregoing reasons, the Court DISMISSES Unknown Heirs of Andres Hinojosa,

the Unknown Heirs of Juan Antonio Silva, the Unknown Heirs of Lucila Silva Cantu, and the

Unknown Heirs of Eloy Silva and orders the Clerk of the Court to terminate them as parties to

this case.

      III. DISCLAIMERS

         The Court additionally considers the notices of disclaimer filed by the United States on

behalf of Ameida Salinas, Starr County Tax Assessor-Collector,15 and the Texas Workforce

Commission.16 Therein, the United States requests the Court dismiss the disclaimed Defendants

from this case.17 In the disclaimers attached to the notice, Defendants announce that they

“disclaim any right, title, claim or interest” in the Subject Property and “to the just compensation

to be paid” and request to be dismissed from this action.18 The Court reviewed the disclaimers


12
   Id. at 3–4, ¶ 6(citing 44-1).
13
   Id. at 4–7 (citing Dkt. Nos. 44-2–44-6) (outlining the intestate succession of each decedent); Dkt. No. 19.
14
   Id.
15
   Dkt. No. 47.
16
   Dkt. No. 42.
17
   Dkt. Nos. 42 & 47.
18
   Dkt. No. 42-1 & 47-1.

3/4
         Case 7:20-cv-00317 Document 48 Filed on 05/19/21 in TXSD Page 4 of 4




and finds them to be duly executed. The Court thus finds good cause for dismissing the

disclaimed Defendants and DISMISSES Ameida Salinas, Starr County Tax Assessor-Collector,

and the Texas Workforce Commission from this case.

       IV. CONCLUSION AND HOLDING

           For the foregoing reasons, the Court GRANTS the United States’ motion to add19 and

motion to dismiss party Defendants.20 Accordingly, the Court ADDS Araceli Garcia Silva as a

party defendant in this case and ORDERS the United States to serve Araceli Garcia Silva or

provide good cause for its failure to do so by June 4, 2021.

           Furthermore, the Court DISMISSES Unknown Heirs of Andres Hinojosa, the Unknown

Heirs of Juan Antonio Silva, the Unknown Heirs of Lucila Silva Cantu, the Unknown Heirs of

Eloy Silva, Ameida Salinas, Starr County Tax Assessor-Collector, and the Texas Workforce

Commission and orders the Clerk of the Court to terminate them as parties to this case.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 19th day of May 2021.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




19
     Dkt. No. 45.
20
     Dkt. No. 44.

4/4
